Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Stacie Cook, LCSW,
(PTAN: 202i802404)
(NPI: 1992855431),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-562
Decision No. CR3227

Date: May 12, 2014

DECISION

Cahaba Government Benefit Administrators, LLC (Cahaba), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that the effective date for the Medicare enrollment of Petitioner, Stacie Cook, was June
21, 2013, with a retrospective billing period commencing May 20, 2013. Petitioner filed
a request for hearing (RFH) seeking an earlier effective date. For the reasons discussed
below, | affirm the determination that Petitioner’s effective date for billing privileges is
June 21, 2013, and leave unchanged the determination that Petitioner may retrospectively
bill Medicare for services provided from May 20, 2013.

I. Background and Procedural History

Stacie Cook is a licensed clinical social worker in the state of Georgia. CMS Ex. 1, at 3.
In March 2013, Ms. Cook submitted web-based applications, Form CMS-8551 (CMS-
8551) and Form CMS-855R (CMS-855R), to initially enroll as a Medicare supplier and to
reassign some of her Medicare benefits to Mindful Transitions, LLC (MT). CMS
Exhibits (Exs.) 1; 2. To complete the submission of these applications, Petitioner mailed
signed Certification Statements, which Cahaba received on March 19, 2013. CMS Exs.
at 13-16; 2 at 8; 4, at 1. Cahaba rejected Petitioner’s CMS-855I on May 31, 2013,
because Petitioner failed to timely submit additional information that Cahaba requested.
CMS Ex. 4. Because Cahaba rejected her CMS-8551, Cahaba also rejected Ms. Cook’s
CMS-855R because she was not eligible to reassign benefits if she was not an approved
Medicare supplier. CMS Ex. 9 at 1. On June 21, 2013, Cahaba received corrected
applications, CMS-855I and CMS 855R, that MT submitted on Petitioner’s behalf. CMS
Ex. 9, at 1. On July 10, 2013, Cahaba notified Petitioner that it approved Petitioner’s
applications and established May 20, 2013 as the “effective date” for Petitioner’s
Medicare billing privileges and the reassignment of her benefits to MT.' CMS Ex. 6. On
September 10, 2013, Cahaba received Petitioner’s request for reconsideration of the
“approval date” and a request to change the approval date to April 1, 2013. CMS Ex. 8.
Once again, MT filed this on Petitioner’s behalf. Although Cahaba appears to have at
first rejected the filing from MT (CMS Exs. 7; 8), on December 4, 2013, Cahaba sent
Petitioner, via MT, an unfavorable reconsidered determination affirming Petitioner’s
Medicare effective date as June 21, 2013. CMS Ex. 9. Cahaba explained that it received
Petitioner’s applications on June 21, 2013, and subsequently approved those applications.
CMS Ex. 9, at 3-4. Therefore, “the effective date [of May 20, 2013] was set
appropriately . . . [because] Cahaba cannot backdate the effective date of billing beyond
the 30 day limitation.” CMS Ex. 9.

On January 15, 2014, MT filed, on Petitioner’s behalf, a timely RFH with the
Departmental Appeals Board, Civil Remedies Division (CRD). On January 29, 2014, I
issued an Acknowledgment and Pre-Hearing Order (Order), which instructed the parties
how and when to present evidence and argument in this case. On February 3, 2014, in
accordance with my Order, CMS counsel timely filed her notice of appearance, and on
March 5, 2014, CMS counsel timely filed a motion for summary judgment and brief
(CMS Br.), along with ten proposed exhibits (CMS Exs. 1-10). In my Order, I also
directed Petitioner to file a written notice of appointment by February 10, 2014, and her
pre-hearing exchange by April 9, 2014. Petitioner failed to file either submission, and on
April 22, 2014, I issued an Order to Show Cause (OSC). In the OSC, I directed
Petitioner to submit an explanation that demonstrated good cause for her failure to timely
file a pre-hearing exchange in accordance with my Order. Along with this explanation, I
also directed Petitioner to file her entire pre-hearing exchange and a notice of

' Cahaba erroneously characterized the beginning of the retrospective billing period to be
the “effective date.” See Jorge M. Ballesteros, DAB CR2067, at 2 (2010) (“CMS
apparently sets enrollment effective dates 30 days prior to the date of application”).
Therefore, I interpret the determination to mean that the “effective date” is the beginning
of the retrospective billing period and not the enrollment effective date. Rizwan Sadiq,
M.D., DAB CR2401, at 5-6 (2011). Administrative decisions and rulings cited in this
decision are accessible on the internet at: http://www.hhs.gov/dab/decisions/index.html.
appointment. Lastly, I warned Petitioner that if she failed to comply with the OSC or
failed to show good cause, I would dismiss the case for abandonment. On April 29,
2014, MT’s representative sent an email to the CRD staff attorney assigned to this case
and stated that Petitioner had nothing further to submit.

IL. Decision on the Written Record

Despite the failure of MT’s representative to provide good cause for submitting a timely
prehearing exchange, I will not dismiss Petitioner’s RFH for abandonment because MT’s
representative responded to the OSC. I am particularly lenient in this case because MT’s
representative has never submitted a notice of appointment as Petitioner’s non-attorney
representative (42 C.F.R. § 498.10(b)),” despite repeated attempts to obtain
documentation of MT’s authority to act for Petitioner.’ Therefore, I will adjudicate this
case to ensure that Petitioner’s right to administrative law judge review has not been
prejudiced.*

My Order advised that a party must file written objections to any exhibits submitted by
the other party, submit written direct testimony for each proposed witness, and that an in-
person hearing would only be necessary if the opposing party requested an opportunity to
cross-examine a witness. Order {J 8, 9, 10; Vandalia Park, DAB No. 1940 (2004);
Pacific Regency Arvin, DAB No. 1823, at 8 (2002) (holding that the use of written direct
testimony for witnesses is permissible so long as the opposing party has the opportunity
to cross-examine those witnesses). Petitioner did not object to any of CMS’s proposed
exhibits. See Order § 7. Therefore, I admit CMS Exs. 1-10 into the record. Petitioner
did not submit any proposed exhibits. Further, neither CMS nor Petitioner offered any

> Although MT has not argued that it has the right to request a hearing as the supplier to
whom Petitioner was reassigning benefits, it is possible, although not likely, that MT
might be an “affected party” under 42 C.F.R. § 498.2. However, because I have decided
to adjudicate, rather than dismiss, the RFH, MT’s right to review by an administrative
law judge (should any right exist) is protected.

> The CRD staff attorney working with me on this case spoke with MT’s representative
on the phone on or around February 10, 2014, and told the representative that Petitioner
must file a written notice of appointment in order for MT to represent her in this appeal.
This directive was restated in my April 22, 2014 OSC.

* Because MT’s representative has never been officially designated to act for Petitioner, I
direct CRD to send a copy of this decision to Petitioner’s address as it appears in CMS
Ex. 4 as well as MT’s address. If Petitioner determines that MT improperly acted on her
behalf, Petitioner may request, within 60 days of the date of this decision, that I reopen
this case. 42 C.F.R. § 498.100(a).
witnesses. Consequently, I will not hold an in-person hearing in this matter and will
decide this matter based on the written record. Order § 11.

III. Issue

Whether CMS had a legitimate basis for establishing June 21, 2013, as the effective date
of Petitioner’s Medicare billing privileges and May 20, 2013, as the beginning of
Petitioner’s retrospective billing period.

IV. Jurisdiction

I have jurisdiction to decide the issue in this case. 42 C.F.R. § 498.3(b)(15); see also
42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis®

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for suppliers.°
42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider or supplier
who seeks billing privileges under Medicare must “submit enrollment information on the
applicable enrollment application. Once the provider or supplier successfully completes
the enrollment process . .. CMS enrolls the provider or supplier into the Medicare
program” and establishes an effective date for billing privileges. 42 C.F.R.

§§ 424.510(a), 424.520.

I. Cahaba received Petitioner’s signed Medicare enrollment application
on June 21, 2013.

Petitioner filed two Medicare enrollment applications, CMS-855I and CMS-855R, with
Cahaba on March 19, 2013. CMS Ex. 1; CMS Ex. 2. Cahaba rejected Petitioner’s
enrollment applications, CMS-855I and CMS-855R, because Petitioner failed to provide
Cahaba certain information within the required regulatory time frame.’ CMS Exs. 3; 4.

> My findings of fact and conclusions of law are set forth in italics and bold font.

° Petitioner, a licensed clinical social worker, is considered a “supplier” for Medicare
purposes. See 42 U.S.C. §§ 1395x(d) (defining “supplier” as a physician or other
practitioner); 1395u(b)(18)(C)(iv) (identifying clinical social workers as practitioners),
1395x(hh) (listing criteria for clinical social workers).

7 Under 42 C.F.R. § 424.525(a)(1), CMS may reject a prospective supplier’s enrollment
application if the prospective supplier fails to furnish complete information on the

After Cahaba rejected Petitioner’s enrollment applications, Petitioner resubmitted
completed CMS-855] and CMS-855R, which Cahaba received on June 21, 2013. CMS
Ex. 9 at 1. Cahaba approved these applications on July 10, 2013. CMS Ex. 6. Since
Petitioner does not dispute these facts, I find that Cahaba received Petitioner’s completed
applications on June 21, 2013, and that Cahaba subsequently approved these applications.

2. The effective date for Petitioner’s Medicare billing privileges is June
21, 2013 because that is the date Cahaba received Petitioner’s
Medicare enrollment application that Cahaba subsequently approved.

Based on the date that Cahaba received Petitioner’s completed CMS-855I and CMS-
855R Cahaba established June 21, 2013, as Petitioner’s effective Medicare enrollment
date. See CMS Exs. 6 at 1; 9 at 2-3. The relevant regulation concerning the effective
date of Medicare enrollment states:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner
organizations is the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician or
nonphysician practitioner first began furnishing services at a new
practice location.

42 C.F.R. § 424.520(d). The “date of filing” is the date that the Medicare
contractor “receives” a signed enrollment application that the Medicare contractor
is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov. 19, 2008); see
also Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011). It is Petitioner’s
June 21, 2013 signed enrollment application that CMS was able to process to
approval, therefore, Cahaba correctly established June 21, 2013, as Petitioner’s
Medicare effective date.

The regulations also permit approved Medicare suppliers to retrospectively bill for
services provided to Medicare beneficiaries based on the following regulation:

Physicians, nonphysician practitioners and physician and
nonphysician practitioner organizations may retrospectively bill for
services when a physician or nonphysician practitioner or a
physician or a nonphysician practitioner organization have met all
program requirements, including State licensure requirements, and

provider/supplier enrollment application within 30 calendar days from the date of the
contractor’s request for the missing information.
services were provided at the enrolled practice location for up to—

(1) 30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to
Medicare beneficiaries, or

(2) 90 days [in certain emergencies not applicable to this
case].

42 CFR. § 424.521 (a).

Cahaba established that, based on a Medicare effective date of June 21, 2013,
Petitioner’s retrospective billing period commenced on May 20, 2013. CMS Ex.
6.8

Petitioner seeks an earlier date on which she may bill Medicare for services she
provided. Petitioner’s argument is that the effective date established by Cahaba is
“unjust” and that Petitioner’s Medicare effective date should be based on the
original applications that Petitioner submitted on March 19, 2013. RFH; CMS Ex.
8. However, as stated above, Cahaba rejected the original applications that
Cahaba received on March 19, 2013, because Petitioner failed to submit certain
information that Cahaba requested from her. CMS Exs. 3; 4 at 1.

I do not have the authority to determine whether Cahaba properly rejected
Petitioner’s March 19, 2013 CMS-855I and CMS-855R. See 42 C.F.R.

§ 424.525(d). Further, those applications can play no role in this case. As
succinctly stated in another case:

The regulations provide that the effective date of enrollment is the
date on which a contractor received an application which it was
subsequently able to process to approval. Thus, while the contractor
may require and request additional information to complete the
application, the effective date will relate back to the date of filing so
long as that application continues to be processed to a decision on
whether to approve it. The process ends, however, once the
application is rejected or denied. 71 Fed. Reg. at 20,759 (enrollment
process culminates in “the granting of billing privileges or denial or
rejection of the application”). A later submitted application,
therefore, even if then processed to completion, will be approved
with the effective date of its filing date, not that of any earlier
application which the contractor was not able to process to approval.

* Tn fact, thirty days prior to June 21, 2013, is May 22, 2013. If CMS wants to correct
this error, it has the means to do so. 42 C.F.R. § 498.30-498.32.
Karthik Ramaswamy, M.D., DAB No. 2563, at 5 (2014) (en banc). For purposes
of my review of this case, it is sufficient to show that Petitioner’s March 19, 2013
CMS-855I and CMS 855R were rejected but her June 21, 2013 Form CMS-8551
and CMS-855R were processed to completion. This is because, as explained
above, the effective date for Medicare enrollment, and, consequently, for any
retrospective billing privileges, is dependent upon the date CMS receives an
application that is ultimately approved. 42 C.F.R. § 424.520(d). In this case, that
application was Petitioner’s June 21, 2013 CMS-855I and CMS-855R.

VI. Conclusion

For the reasons stated above, I affirm CMS’s determination that Petitioner’s
effective date for Medicare billing privileges is June 21, 2013.

/s/
Scott Anderson
Administrative Law Judge

